FILED
                             NOT FOR PUBLICATION
                                                                           NOV 03 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


LONGXING GUO; JUAN HE,                           No. 11-72944

              Petitioners,                       Agency Nos.         A088-113-528
                                                                     A088-113-529
 v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

              Respondent.



JUAN HE,                                         No. 14-70587

              Petitioner,                        Agency No.          A088-113-529

 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 15, 2015
                                Honolulu, Hawaii


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: O’SCANNLAIN, TALLMAN, and M. SMITH, Circuit Judges.

      Petitioners Longxing Guo and Juan He petition for review of a decision by

the Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ)

denial of their application for asylum based on past persecution, in which they

allege that Petitioner He suffered a forced abortion in China. In a separate petition,

He also challenges the BIA’s denial of her motion to reopen based on changed

country conditions. As the facts and procedural history are familiar to the parties,

we do not recite them here except as necessary to explain our disposition.

      We deny both petitions for review. The BIA properly affirmed the IJ’s

adverse credibility determination as supported by substantial evidence.

Additionally, the BIA did not abuse its discretion in denying Petitioner He’s

motion to reopen.

      The IJ’s adverse credibility determination is supported by substantial

evidence. “[A]dministrative findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” Jiang v. Holder, 754

F.3d 733, 738 (9th Cir. 2014) (quoting Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003)). “Thus, when a petitioner contends that the IJ’s findings are

erroneous, the petitioner must establish that the evidence not only supports the

conclusion, but compels it.” Id. (quoting Singh v. INS, 134 F.3d 962, 966 (9th Cir.


                                           2
1988)). “We look at the totality of the circumstances in deciding whether a finding

of persecution is compelled.” Ahmed v. Keisler, 504 F.3d 1183, 1192 (9th Cir.

2007). We must uphold the agency’s adverse credibility determination “so long as

even one basis is supported by substantial evidence.” Rizk v. Holder, 629 F.3d

1083, 1088 (9th Cir. 2011) (citation omitted).

      The statement and testimony of Petitioners are not so persuasive they would

compel any reasonable adjudicator to grant Petitioners asylum. The IJ and BIA

noted some inconsistencies between the Petitioners’ statement and a fine receipt.

Moreover, the corroborating evidence the Petitioners submitted appears to have

undermined their case. Specifically, testimony by a woman who purported to be

Guo’s sister (but who was not listed as a sibling on his asylum application) was

inconsistent, confused, non-responsive, and ultimately failed to shore up

Petitioners’ claims. A document from a Honolulu clinic at most shows that

Petitioner He self-reported a lost pregnancy; it does nothing to corroborate her

claims as to the reason, timing, and circumstances of the termination.

      On the totality of this record, we cannot conclude that the evidence

supporting Petitioners’ claims is so compelling that any reasonable adjudicator

would have granted them asylum.




                                          3
      There is no time limit on a motion to reopen if “circumstances have changed

sufficiently that a petitioner who previously did not have a legitimate claim for

asylum now has a well-founded fear of future persecution.” Malty v. Ashcroft, 381

F.3d 942, 945 (9th Cir. 2004). The agency has broad discretion to deny a motion to

reopen, and such motions are generally disfavored in the context of removal. INS v.

Doherty, 502 U.S. 314, 323 (1992).

      Petitioner He’s evidence of changed country conditions consists of a single

unsworn and unauthenticated statement from a woman who claims that she gave

birth to two children in the United Kingdom and, after she was deported to China,

was forcibly sterilized. The BIA did not abuse its discretion in finding that the

statement was not shown to be reliable or genuine evidence of changed country

conditions, and thus properly denied the motion to reopen.

      PETITIONS DENIED.




                                           4